DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 12-9-21.
Claims 1-20, 22-27 are pending in the instant application.

Election/Restrictions
Claim 21 is withdrawn, and has been canceled, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12-9-21.
Applicant’s election without traverse of Group I, claims 1-20 and new claims 22-27, in the reply filed on 12-9-21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agbavwe et a; (J. Nanobiotechnology, Vol. 9, No. 57, pages 1-17 (2011)) in view of Dellinger et al (US 2010/0311960) and Cook et al (USPN 5,534,507).
The claims are drawn to methods for synthesizing oligonucleotides comprising a plurality of oligonucleotides at least 50, 100 to 300 nucleotides in length, which synthesizing comprises coupling with nucleosides having a blocking group in an extension reaction, which coupling efficiency comprises on average of at least 99.6%., or is at least 99.7% or 99.8%, optionally comprising nucleoside phosphoramidites, DNA or RNA, and at least 20,000-500,000 oligonucleotides are optionally synthesized on a single solid substrate optionally comprising silicon, silicon dioxide or silicon nitride, which single solid substrate optionally comprises a plurality of clusters optionally comprising oligonucleotides having substantially the same sequence.
Agbavwe et a; (J. Nanobiotechnology, Vol. 9, No. 57, pages 1-17 (2011)) teach methods for synthesizing oligonucleotides comprising a plurality of oligonucleotides at 
Dellinger et al (US 2010/0311960) teach methods of optimizing high yields for synthesizing polynucleotides comprising coupling efficiencies as well as optimizing deprotection reactions (see entire document, esp. the abstract, ¶ 0006, Table US 00001, ¶ 00007, claims 38-42).
Cook et al (USPN 5,534,507) teach optimization of the synthesis of oligonucleotides comprising coupling efficiencies obtained exceeding 90% (see esp. Examples 49, 50).
It would have been obvious to provide methods of synthesizing oligonucleotides comprising a plurality of oligonucleotides at least 50, 100 to 300 nucleotides in length, which synthesizing comprises coupling with nucleosides having a blocking group in an extension reaction, which coupling efficiency comprises on average of at least 99.6%., or is at least 99.7% or 99.8%, optionally comprising nucleoside phosphoramidites, DNA or RNA, because Agbavwe had taught this coupling efficiency relying upon methods routinely used in the art.  Furthermore, the additional combined teachings of Dellinger and Cook further illustrate the routine nature of obtaining the instantly claimed methods.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20, 22-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,583,415. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods for synthesizing oligonucleotides comprising a plurality of oligonucleotides at least 50, 100 to 300 nucleotides in length, which synthesizing comprises coupling with nucleosides having a blocking group in an extension reaction, which coupling efficiency comprises on average of at least 99.6%., or is at least 99.7% or 99.8%, optionally comprising nucleoside phosphoramidites, DNA or RNA, and at least 20,000-500,000 oligonucleotides are optionally synthesized on a single solid substrate optionally comprising silicon, silicon dioxide or silicon nitride, which single solid substrate optionally comprises a plurality of clusters optionally comprising oligonucleotides having substantially the same sequence.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
12-30-21
/JANE J ZARA/Primary Examiner, Art Unit 1635